DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/22 was filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by El Harrak et al (US 2013/0064776 hereafter Harrak).
Harrak teaches a silica nanoparticle comprising about 10% heavy atoms relative to Si bound to the silica nanoparticle [abstract, 0095-0100].  The nanoparticle further comprises at least one organic dye bound to the silica nanoparticle where the particles measure from 2.5-4.5 nm [0115].  The heavy atoms and the organic dye can be ether covalently or non-covalently bound to the silica [0095-0096].  The heavy atoms include platinum [0092].  The organic dyes include fluorescent dyes like rhodamine [0087].  The nanoparticles comprise a functionalized polyethylene component [0109, 0172]. The nanoparticles comprises one or more ligands including drug molecules [0109].  The nanoparticles are present in a pharmaceutical formulation including an aqueous medium [0123-0125]. These disclosures render the claims anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of El Harrak et al (US 2013/0064776 A1 hereafter Harrak) in view of Beyden et al (US 2009/0101838 A1 hereafter Beyden).
As discussed above, Harrak discloses a silica nanoparticle formulation comprising heavy atoms and organic dyes.  The composition is useful for various imaging and medical purposes including phototherapies [0122].  The reference does not disclose a specific wavelength for the method of use or the specific creation of reactive species to damage tissue, however these limitations are well known in the art as seen in the Beyden patent. 
Beyden discloses a phototherapeutic method for treating abnormal tissue like tumors [abstract, 0029].  The method creates reactive species that cause damage to the tissue when nanoparticles with photoreactive compounds are present [0013].  The photoreactive compounds include heavy atoms and xanthene dyes [0013, 0044].  The method applied electromagnetic radiation up to 750 nm [0029, 0030].  The heavy atoms and photoreactive compounds are carried by silica nanoparticles [0050].  It would have been obvious to apply this method to the similar particles of Harrak as they solve the same problem.
It would have been obvious to combine the prior art with an expected result of a stable method of treating tumors. It would have been obvious to apply the phototherapy method of Beyden to the particles of Harrak as the they solve the same problem and the particles are similar in structure and configuration.  One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a method of treating cancers. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618